DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. With respect to the applicant's arguments directed the supposed failure of Hanks to disclose “input circuitry configured to pass an electric signal through a piezoelectric crystal”, the examiner respectfully traverses. Figure 7 of Hanks clearly shows the arrangement of elements claimed by the applicant. The applicant further asserts that the “high level” nature of the block elements in figure 7 is insufficient to establish an adequate rejection. Examination of the elements in figure 7 clearly shows an arrangement which effectively resembles the arrangement claimed by the applicant. Therefore, the examiner maintains his previous rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanks et al. (US PAT 5,447,051), hereinafter Hanks, in view of Pringle, Jr. et al. (US PAT 6,292,002), hereinafter Pringle.

With respect to claims 1 and 8, Hanks discloses a self-test circuit comprising: input circuitry (See [8] in figure 7 of Hanks); testing circuitry (See [10] in figure 7 of Hanks); and a circuit to be tested coupled between the input circuitry and the testing circuitry (See [7] in figure 7 of Hanks) and comprising a piezoelectric crystal (See [7a] in figure 7 of Hanks); wherein the input circuitry is configured to generate a predefined electric signal (See [TP] in figure 7 of Hanks) and to pass the electric signal through the piezoelectric crystal of the circuit to be tested (See the arrow directed from [8] to [7] in figure 7 of Hanks), and wherein the testing circuitry is configured to analyze the electric signal after the electric signal has passed through the piezoelectric crystal (See Col. 7, lines 15-29 of Hanks) but fails to disclose wherein the electric signal is sinusoidal. However, Pringle does disclose wherein the electric signal is sinusoidal (See Col. 2, lines 7-29 of Pringle). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Hanks to include the feature as disclosed by Pringle because doing so allows for resonant operation.
With respect to claim 2, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, wherein the circuit to be tested further comprises at least one of a low-pass, bandpass, and a high-pass filter circuit (See Col. 3, lines 13-34 of Pringle).
With respect to claim 3, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, wherein the testing circuitry is configured to perform signal amplitude or frequency assessments on the electric signal (See the abstract of Pringle).
With respect to claim 5, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, wherein the input circuitry is configured to generate the at least one electric signal with a frequency greater than 0 Hz and less than a resonant frequency of the piezoelectric crystal (See the frequencies between 98.5MHz-100MHz in figure 8 of Pringle).
With respect to claim 6, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, wherein the input circuitry comprises a digital signal processor configured to generate a predefined digital signal and to convert the digital signal to the analog domain to generate the predefined electric signal (See Col. 7, lines 10-25 of Pringle and Col.10, lines 1-10 of Pringle).
With respect to claim 7, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, further comprising a switch configured to select between a normal operation and a test mode, wherein, when in the test mode, the switch connects the input circuitry to the circuit to be tested and wherein the switch is configured to select the test mode at least until the electric signal reaches the testing circuitry (See [8] in figure 4 of Hanks in view of Col. 7, lines 30-51 of Hanks).
With respect to claim 9, the combination of Hanks and Pringle discloses the method of claim 8, further comprising filtering the electric signal before analyzing the electric signal (See Col. 3, lines 13-34 of Pringle).
With respect to claim 10, the combination of Hanks and Pringle discloses the method of claim 8, wherein analyzing the electric signal comprises performing signal amplitude or frequency assessments on the electric signal (See the abstract of Pringle).
With respect to claim 11, the combination of Hanks and Pringle discloses a self-test circuit comprising: input circuitry (See [8] in figure 7 of Hanks); testing circuitry (See [10] in figure 7 of Hanks); and a circuit to be tested coupled between the input circuitry and the testing circuitry (See [7] in figure 7 of Hanks), the circuit to be tested comprising a piezoelectric crystal (See [7a] in figure 7 of Hanks) and a filter (See Col. 9, lines 13-30 of Hanks); wherein the input circuitry is configured to generate a .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanks and Pringle, as applied to claim 1 above, in view of Zhuge (US PUB 2010/0305886), hereinafter Zhuge.

With respect to claim 4, the combination of Hanks and Pringle discloses the self-test circuit of claim 1, but fails to disclose wherein the testing circuitry comprises a signal processor configured to convert the electric signal from time domain to frequency domain and to analyze the electric signal in the frequency domain. However, Zhuge does disclose wherein the testing circuitry comprises a signal processor configured to convert the electric signal from time domain to frequency domain and to analyze the electric signal in the frequency domain (See paragraph [0037] of Zhuge). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by the combination of Hanks and Pringle to include the features as disclosed by Zhuge because doing so provides a power spectrum for which to analyze frequency components of interest.
Conclusion

US PUB 2014/0067289 discloses an integrated vibration measurement and analysis 
system.
US PUB 2011/0050214 discloses a system and method for measuring magnetic field 
strength using a mechanical resonator.
US PUB 2010/0293426 discloses a systems and methods for a phase locked loop built 
in self test.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858